                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

WELBY THOMAS COX                                                                           Movant/Defendant

v.                                                                    Criminal Action No. 3:06-cr-92-RGJ

UNITED STATES OF AMERICA                                                                 Respondent/Plaintiff

                                                  * * * * *

                             MEMORANDUM OPINION AND ORDER

        Defendant Welby Thomas Cox filed a pro se motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 (DN 140).1 Defendant also filed a motion for leave to

proceed without the prepayment of fees (DN 142). However, there is no filing fee associated

with filing a § 2255 motion. Accordingly, IT IS ORDERED that the motion (DN 142) is

DENIED as moot.

        For the reasons stated below, the motion must be dismissed for lack of jurisdiction.

                                                       I.

        Cox was convicted by a jury on thirty-nine counts of causing the transfer of monies in

interstate commerce in amounts exceeding $5,000, knowing that these monies had been stolen,

converted, or taken by fraud in violation of 18 U.S.C. § 2314 on June 26, 2007. On October 11,

2007, this Court sentenced Cox to a term of imprisonment of 75 months and three years of

supervised release. Cox appealed. The Sixth Circuit vacated the convictions on Counts 31-39

and affirmed the conviction on the remaining counts. On remand, the Court re-sentenced Cox to

the same seventy-five month sentence and three-year term of supervised release.




1
 This case was originally assigned to the Hon. Judge John G. Heyburn. It was reassigned to the undersigned on
January 16, 2020, pursuant to General Order 2015-02 (DN 144).
       According to the Bureau of Prison’s website, Cox was released from federal custody on

December 27, 2012. See https://www.bop.gov/inmateloc/ BOP Register No. 09962-033. He

also completed his term of supervised release.

                                                 II.

       Under § 2255, “[a] prisoner in custody under sentence of a court established by Act of

Congress” may challenge that sentence on grounds “that [it] was imposed in violation of the

Constitution or laws of the United States, . . . the court was without jurisdiction to impose such

sentence, or . . . the sentence was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack[.]” 28 U.S.C. § 2255(a). “[C]ourts do not consider the merits of

§ 2255 motions filed by persons no longer in custody.” Pilla v. United States, 668 F.3d 368, 372

(6th Cir. 2012). A person released from federal custody but serving a term of supervised release

remains “in custody” for purposes of § 2255. United States v. Zack, No. 98-1526, 1999 U.S.

App. LEXIS 1574, at *2 (6th Cir. Feb. 1, 1999). If, however, a movant has completed his

sentence of imprisonment and he has no further term of imprisonment or supervised release to

serve, his § 2255 motion is moot and must be dismissed for lack of jurisdiction. Spencer v.

Kemna, 523 U.S. 1, 7 (1998).

       Because Cox has been released and has completed his term of supervised release, his

§ 2255 motion must be dismissed for lack of jurisdiction. The Court will enter a separate Order

of dismissal.

                                                 III.

       In the event that Cox appeals this Court’s decision, he is required to obtain a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22(b). A district court must issue or


                                                  2
deny a certificate of appealability and can do so even though the movant has yet to make a

request for such a certificate. Castro v. United States, 310 F.3d 900, 903 (6th Cir. 2002).

        When a district court denies a motion on procedural grounds without addressing the

merits of the motion, a certificate of appealability should issue if the movant shows “that jurists

of reason would find it debatable whether the motion states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a

plain procedural bar is present and the district court is correct to invoke it to dispose of the

matter, a reasonable jurist could not conclude either that the court erred in dismissing the motion

or that the movant should be allowed to proceed further. Id. at 484. In such a case, no appeal is

warranted. Id. This Court is satisfied that no jurists of reason could find its procedural ruling to

be debatable. Thus, no certificate of appealability is warranted in this case.

Date:   February 5, 2020




cc:    Movant/Defendant, pro se
       United States Attorney
A961.010




                                                 3
